UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-33300 ALL AMERICAN PET COMPANY, INC. (Exact name of registrant as specified in its charter) Nevada 91-2186665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1100 Glendon Ave, 17th Floor Los Angeles, California (Address of principal executive offices) (Zip Code) (310) 689-7355 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares of outstanding of each of the Registrant’s classes of common equity, as of the last practicable date: As of March 13, 2014, the Registrant had outstanding 1,421,917,109 shares of Common Stock, no shares of Preferred Stock, and warrants exercisable for 5,000,000 shares of Common Stock. ALL AMERICAN PET COMPANY, INC. FOR THE THREE AND NINE MONTHS ENDED September 30, 2013 Index to Report on Form 10-Q Page PART I FINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures about Market Risk 22 Item 4 Controls and Procedures 22 PART II OTHER INFORMATION Item 1 Legal Proceedings 24 Item 1A Changes in Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 26 Item 4 Mine Safety Disclosures 26 Item 5 Other Information 26 Item 6 Exhibits 27 Signatures 28 Certifications 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ALL AMERICAN PET COMPANY, INC. CONSOLIDATED BALANCE SHEETS Unaudited Audited September 30, December 31, ASSETS Current Assets: Cash $ $ Accounts Receivable - Prepaid Expenses - Inventory Total current assets Machinery and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current Liabilities: Bank overdraft $ $ Accounts payable Current portion contest prize Settlement and judgments payable Share guarntee liability Accrued wages Placement fees payable Accrued payroll taxes Grid note advances, net of debt discount - Notes payable, net of debt discount Accrued interest Total current liabilities Long-term liabilities: Net present value contest prize obligation Total long-term liabilities TOTAL LIABILITTIES $ $ COMMITMENTS AND CONTINGENCIES Stockholders' deficit Common stock, $0.001 par value; authorized 3,000,000,000 shares at September 30, 2013 and December 31, 2012; issued and outstanding at September 30, 2013 (1,296,159,433) and December 31, 2012 (695,494,866) $ $ Additional paid-in capital Common stock payable Common stock receivable ) ) Accumulated deficit ) ) Non-controlling interest ) ) Total Stockolders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to the consolidated financial statements. 3 ALL AMERICAN PET COMPANY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Unaudited Unaudited Unaudited Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Slotting fees - ) - ) Net sales Cost of goods sold GROSS PROFIT ) ) OPERATING EXPENSES Sales and marketing General and administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER EXPENSE/(INCOME) Loss (Gain) on settlement - - ) Interest expense TOTAL OTHER EXPENSE LOSS BEFORE TAXES ) Provision for income taxes - NET LOSS $ ) $ ) $ ) $ ) Net loss attributable to noncontrolling interest $ ) $ ) $ ) $ ) NET LOSS ATTRIBUTABLE TO ALL AMERICAN PET COMPANY, INC. $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARES $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING (BASIC AND DILUTED) See accompanying notes to the consolidated financial statements. 4 ALL AMERICAN PET COMPANY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Unaudited Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Amortization of contest prize Amortization of debt discount to interest expense - Common stock issued as additional financing cost - Gain on settlement - ) Common stock issued for services - (Increase) decrease in: Accounts receivable ) ) Inventory ) Prepaid expenses ) ) Other assets ) ) Increase (decrease) in: Accounts payable Accounts payable to former officer - ) Accrued officer/consulting salaries - ) Accrued payroll taxes Accrued liabilities ) - Settlements and judgments - Accrued interest ) Advances to officers - ) NET CASH USED IN OPERATING ACTIVITIES $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES Equipment purchases $ ) $ ) NET CASH FLOW USED IN INVESTING ACTIVITIES $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Bank overdraft $ ) $ ) Payment on notes payable - other - ) Net payments for placement of common stock - ) Proceeds from notes payable - others - Proceeds from notes payable - Grid note (net) - Placement fees paid ) - Proceeds from sale of common stock NET CASH PROVIDED BY FINANCING ACTIVITIES $ $ Increase in cash and cash equivalents $ $ Cash at beginning of period CASH AT END OF PERIOD $ $ NON CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued as additional financing cost $ $
